Citation Nr: 0810358	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-06 924A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for sinusitis.

2.  Entitlement to a disability rating greater than 
10 percent for rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to 
February 1977.

The veteran presented sworn testimony in support of his 
appeal during a Board of Veterans' Appeals (Board) hearing 
held via videoconference in April 2007 before the undersigned 
Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

As a preliminary matter, the Board observes that when an 
application for benefits is received, VA has certain notice 
and assistance requirements under the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  First, proper notice must be provided to a 
claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Review of the veteran's claims file reveals that the veteran 
has not been informed of the unique character of evidence 
that must be presented in a new and material evidence case; 
rather the VCAA letter which he received in January 2005 does 
not even identify his claim as one to reopen, rather than an 
original claim.  Also, he has not been specifically informed 
of the law and regulations governing the award of disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board further notes that in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008), the Court established significant new 
requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
seeking a higher rating.  Applying these principles to the 
present case, the Board finds that veteran was previously 
provided a VCAA notification letter, but it did not meet the 
requirements set forth in Vazquez-Flores v. Peake.  In this 
regard, the letters did not include at least a general 
description of the criteria necessary to demonstrate 
entitlement to a higher rating.  Therefore, a remand to 
provide adequate pre-decisional notice as to these elements 
of his claims is required.

The Board also finds that additional development of evidence 
is required.  During the hearing on appeal, the veteran 
testified that he had undergone three separate surgeries for 
sinusitis and rhinitis, one at the New Orleans VA in January 
2005, and two others approximately five years prior at the 
Alexandria VA.  None of these surgical reports are contained 
in the veteran's claims file.  Any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Additionally, we observe that the most recent VA treatment 
records are dated in 2005, and that the veteran reportedly 
continues to receive both VA and private medical care.  Thus, 
all VA treatment reports dated subsequent to 2005 must be 
obtained for review as well.  

With regard to the private medical records, there was some 
discussion during the hearing as to the veteran and his 
representative obtaining them and submitting them, but no 
records have been received by VA.  To the extent that the VA 
has a duty to assist the veteran in obtaining records 
reflecting private medical treatment for rhinitis, upon 
remand, the veteran should be requested to identify all 
private medical providers who have treated him for rhinitis 
during the appeal period, so that the VA can assist him by 
requesting those records.  

The duty to assist also includes providing a VA examination 
when warranted.  The report of a February 2005 VA examination 
conducted in connection with this appeal reflects that the 
examiner deemed the veteran had not yet fully recovered from 
his January 2005 surgery, and that an assessment of his 
current functional impairment due to the service-connected 
rhinitis was not possible due to the residual swelling from 
the surgery.  The examiner therefore recommended that another 
VA examination be conducted in approximately six months to 
assess the current status of the veteran's rhinitis, absent 
to the temporary effects of the surgery.  No such examination 
was conducted.  Upon remand, therefore, another VA 
examination should be conducted for the assessment of the 
veteran's rhinitis.




Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, as interpreted by Kent, Dingess and 
Vazquez-Flores are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran at both the New Orleans and 
Alexandria VA Medical Centers subsequent 
to 2005.  The RO should also obtain 
records reflecting the three surgeries 
the VA has performed for the veteran's 
sinuses and rhinitis, including one 
surgery at the New Orleans VA in January 
2005, and two prior surgeries at the 
Alexandria VA.

3.  After securing the necessary release, 
the RO should obtain the names and 
addresses of all non-VA medical care 
providers who treated the veteran for 
rhinitis since 2003.  The RO should then 
obtain these records for inclusion in the 
veteran's claims file.

4.  After obtaining the records requested 
above, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to identify all 
current impairment resulting from the 
veteran's service-connected rhinitis.  
The claims folder must be made available 
to the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The complete rationale for 
all opinions expressed should be fully 
explained.

5.  After the development requested above 
has been completed, the RO should again 
review the record, adjudicating first the 
issues of entitlement to an increased 
rating for rhinitis and whether new and 
material evidence has been presented to 
support reopening the claim for service 
connection.  If new and material evidence 
is identified sufficient to reopen the 
claim, then appropriate due process, 
including any further notification and 
evidentiary development should be 
accomplished prior to adjudicating the 
claim for service connection on the 
merits.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

